DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Koo (Reg. No. 59743) on 7/26/2022.

The application has been amended as follows: 
Regarding Claim 1. The claim has been amended as follows:
A method for predicting an operating anomaly of one or more parts of an assembly, the method comprising the following steps: 
- taking the assembly, having at least one operating cycle, and comprising one or several series of parts comprising at least a first equipment and a second equipment both operating in parallel, and in substantially the same manner, each equipment comprising a first operating parameter, each operating parameter changing, over time, in a similar manner between the first equipment and the second equipment, 
- recording and storing measurements over time for each operating parameter of the first equipment and the second equipment, one or more operating cycles, or one or more parts of an operating cycle, 
- collecting the measurements during or after completion of the one or more operating cycles, or the one or more parts of the operating cycle, 
- processing the collected measurements, in order to detect a possible malfunction of the first equipment and/or the second equipment, by establishing a first coefficient of determination, between the measurements of the first operating parameter of the first equipment and the measurements of the first operating parameter of the second equipment, 
- in response to the first coefficient of determination being below a first determined threshold for the one or more operating cycles, or the one or more parts of the operating cycle, (i) emitting a notification indicating malfunction of the first equipment and the second equipment and (ii) triggering additional steps 
- in response to, for the one or more operating cycles, or the one or more parts of the operating cycle, the first coefficient of determination being greater than or equal to the first determined threshold, emitting a notification indicating an absence of malfunction of the first equipment and/or the second equipment and/or adjusting the first determined threshold as a function of the first coefficient of determination.


Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The independent claim 1 is allowed for disclosing:

- in response to the first coefficient of determination being below a first determined threshold for the one or more operating cycles, or the one or more parts of the operating cycle, (i) emitting a notification indicating malfunction of the first equipment and the second equipment and (ii) triggering additional steps 
- in response to, for the one or more operating cycles, or the one or more parts of the operating cycle, the first coefficient of determination being greater than or equal to the first determined threshold, emitting a notification indicating an absence of malfunction of the first equipment and/or the second equipment and/or adjusting the first determined threshold as a function of the first coefficient of determination.

Amoussouga et al. (US 20140285212 A1) teaches detecting faults based on a correlation relationship between two redundant devices in an installation (See para[0061] – para[0062] and para[0075]). However, Amoussouga fails to teach in response to the first coefficient of determination being below a first determined threshold for the one or more operating cycles, or the one or more parts of the operating cycle, (i) emitting a notification indicating malfunction of the first equipment and the second equipment and (ii) triggering additional steps.
Boggio (US 20190130288 A1) teaches determining a coefficient of determination between first equipment and a second equipment (See para[0047]). However, Boggio fails to teach in response to the first coefficient of determination being below a first determined threshold for the one or more operating cycles, or the one or more parts of the operating cycle, (i) emitting a notification indicating malfunction of the first equipment and the second equipment and (ii) triggering additional steps.
Sutan (US 20120016597 A1) teaches comparing a coefficient of determination to a threshold to determine the health of a device (See para[0068]). However, Sutan fails to teach in response to the first coefficient of determination being below a first determined threshold for the one or more operating cycles, or the one or more parts of the operating cycle, (i) emitting a notification indicating malfunction of the first equipment and the second equipment and (ii) triggering additional steps.

For the purposes of claim interpretation the limitations “- in response to the first coefficient of determination being below a first determined threshold for the one or more operating cycles, or the one or more parts of the operating cycle, (i) emitting a notification indicating malfunction of the first equipment and the second equipment and (ii) triggering additional steps threshold, emitting a notification indicating an absence of malfunction of the first equipment and/or the second equipment and/or adjusting the first determined threshold as a function of the first coefficient of determination” are not interpreted as contingent limitations. Rather, both limitations are interpreted as being required by the claim.

The dependent claims 2-13 are allowed for depending from the allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863